Citation Nr: 1647530	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to December 1970 and from October 1977 to August 1986.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant had a Board hearing in May 2016.  

At the hearing, the appellant submitted additional evidence, which was subsequent to the statement of the case issued in April 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the appellant's substantive appeal.  See 38 U.S.C.A. § 7105(e).

In August 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  This opinion was received in September 2016.


FINDING OF FACT

1.  The Veteran died in January 2013.  The death certificate lists the immediate cause of death as pancreatic cancer.

2.  Neither the Veteran's prostate cancer nor diabetes caused or contributed to his death, and his pancreatic cancer was not related to service, including exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she variously contends:  (1) the Veteran's diabetes contributed to his pancreatic cancer which caused his death, (2) the Veteran's prostate cancer contributed to the Veteran's death, or (3) the Veteran's pancreatic cancer which is listed as the immediate cause of death was the result of the Veteran's presumed herbicide exposure in the Republic of Vietnam.

I. Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran's service-connected disabilities during his lifetime were prostate cancer status post radical prostatectomy, diabetes mellitus, type 2, tinnitus, erectile dysfunction, and bilateral sensorineural hearing loss.  Of these, the Veteran's spouse has asserted service connection for cause of death based on diabetes and prostate cancer.  He was not service connected for pancreatic cancer.

Diabetes

A VA medical opinion was solicited in June 2013 on the issue of whether the Veteran's diabetes mellitus type 2 materially contributed to the Veteran's death from pancreatic cancer.  The examiner reviewed the claims file and noted that the Veteran's death certificate noted the only cause of death was pancreatic cancer.  The examiner opined that it was less likely than not that the Veteran's service-connected diabetes mellitus type 2 materially contributed to his death from pancreatic cancer.  The rationale provided was that the examiner knew of "no consensus scientific evidence that indicates diabetes mellitus contributes to the development of pancreatic cancer."

The Board acknowledges the medical literature submitted by the Veteran's spouse supporting a link between diabetes and pancreatic cancer.  One such article was originally submitted in July 2013.  Pursuant to the medical literature submitted by the Veteran' spouse, a VHA expert medical opinion was obtained in September 2016.  The expert (hematologist/oncologist) opined that it was less likely than not that the Veteran's diabetes contributed to his cause of death.  The expert began by referencing "numerous epidemiological studies" that describe an association between diabetes and pancreatic cancer.  Next, the expert explained that it has been suggested that diabetes may be a consequence rather than a cause pancreatic cancer.  However, ultimately, the expert opined that due to conflicting reports in medical literature, there was "no clear causal association between diabetes and pancreatic cancer."  The expert went on to state that even looking at the Veteran's particular case, the Veteran's service-connected diabetes did not precede his diagnosis of pancreatic cancer.  Indeed, the expert highlighted that the Veteran's diabetes was diagnosed two years after the diagnosis of pancreatic cancer.  Thus, the expert opined that the diabetes was not related, nor did the diabetes contribute materially, to the Veteran's death.

The Board finds that the Veteran's service-connected diabetes was neither a principal nor a contributory cause of the Veteran's death.  Both the June 2013 medical opinion and the September 2016 expert opinion addressed the theory of diabetes causing the Veteran's death and opined that it was less likely than not.  While the Board acknowledges the medical literature submitted by the Veteran's spouse tending to indicate a connection between diabetes and pancreatic cancer, the September 2016 medical opinion referenced such studies and still came to the conclusion that there was no clear causal association.  Indeed, the September 2016 opinion noted that the Veteran's pancreatic cancer actually preceded his diagnosis of diabetes by two years.  

Prostate Cancer

The Board also notes that the Veteran was service connected for prostate cancer.  The Veteran's spouse referenced such the Veteran's prostate cancer in her May 2016 Board hearing.  This theory of causation was also addressed in the above-mentioned September 2016 expert medical opinion.  The expert opined that based upon evidence, the Veteran developed metastasis to the lung from pancreatic cancer, and not service-connected prostate cancer.  The Board finds that the Veteran's prostate cancer was neither a principal nor a contributory cause of the Veteran's death.  The record reflects no competent evidence that such prostate cancer led to the lung metastases that caused the Veteran's death.  

Pancreatic Cancer and Herbicides

A December 2013 letter was submitted by the appellant written by the Veteran's primary care provider.  The practitioner who provided the Veteran's primary care from May 2012 opined about the Veteran's prostate cancer.  She noted the Veteran's medical history and noted the Veteran was diagnosed with prostate cancer in 2010.  She further noted that the Veteran's pancreatic cancer was refractory to treatment and he thereafter developed lung metastases and that the cause of death was "respiratory failure related to lung cancer."  The practitioner opined that the Veteran's cancer "was most likely service-connected as was his diabetes," and therefore "the terminal illness was directly related to his military service."  This theory was addressed in the September 2016 expert medical opinion.  The expert opined that it was less likely than not the Veteran's pancreatic cancer was related to his service and presumed exposure to herbicides.  The rationale provided was that pancreatic carcinoma was not one of the known service-connected cancers associated with herbicides.  

Here, the Board finds that the Veteran's pancreatic cancer was not due to his presumed herbicide exposure.  While the Board acknowledges the opinion of the Veteran's primary care provider, the practitioner provided no rationale for the conclusion reached that the Veteran's pancreatic cancer was most likely related to service.  In contrast, the September 2016 expert highlighted that pancreatic carcinoma was not one of the known service-connected cancers associated with herbicides.  As such, the Board finds the September 2016 opinion more probative on the issue.  

In sum, and in consideration of this evidence of record, the Board finds that the Veteran died in January 2013 and that his death certificate lists the immediate cause of death as pancreatic cancer.  Additionally, the Board finds that neither the Veteran's prostate cancer nor diabetes caused or contributed to his death, and his pancreatic cancer was not related to service, including exposure to herbicide agents.  As such, the preponderance of the evidence is against the claim; thus, the benefit-of-the-doubt doctrine is not applicable in the present case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


